                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


ANGELITA CARANO-KING,                             )
And GARY KING,                                    )
                                                  )
                       Plaintiffs,                )
                                                  )
v.                                                )   Case No. 6:19-cv-03361-MDH
                                                  )
DAVID J. BOGENSCHUETZ,                            )
And SCA, INC.,                                    )
                                                  )
                       Defendant.                 )


                                             ORDER

       Before the Court is Defendants’ Motion to Strike Untimely Expert Designations and to

Preclude These Experts from Offering Any Testimony/Opinions at Trial. (Doc. 53). Plaintiffs

initially made expert disclosures on July 16, 2020. Plaintiffs untimely disclosed two additional

experts on October 28, 2020, 16 days after Plaintiffs disclosed their other expert reports that were

delayed due an unexpected retirement of one of Plaintiffs’ experts.

       “Federal Rule of Civil Procedure 16 permits [a] district court to set deadlines for the

disclosure of evidence and to impose sanctions on a party for failing to meet a deadline.”

Firefighter's Inst. for Racial Equal. ex rel. Anderson v. City of St. Louis, 220 F.3d 898, 902 (8th

Cir. 2000). However, such sanctions should not be imposed where plaintiffs’ “failure to meet a

deadline was either harmless or substantially justified.” Id. There are four factors in assessing the

substantiality of any proffered justification for the failure to timely disclose, as well as the

harmlessness of that failure: (1) the importance of the excluded material; (2) the explanation of the

party for its failure to comply with the required disclosure; (3) the potential prejudice that would




         Case 6:19-cv-03361-MDH Document 63 Filed 01/12/21 Page 1 of 2
arise from allowing the material to be used at Trial, or on a Motion; and, (4) the availability of a

continuance to cure such prejudice. See Citizens Bank v. Ford Motor Co., 16 F.3d 965, 966 (8th

Cir.1994). Here, Here, plaintiffs meet both criteria for avoiding the imposition of sanctions. The

Court finds that Plaintiffs meet both criteria for avoiding the imposition of sanctions. Defendants’

Motion (Doc. 53) is therefore DENIED.

         Defendants request in their Reply (Doc. 62) that if the abovementioned Motion (Doc. 53)

is denied that the trial setting be continued and that a new scheduling order be entered in the case.

The parties are hereby ORDERED to submit an amended scheduling order within 15 days of this

Order.



IT IS SO ORDERED.

Dated: January 12, 2021                                        /s/ Douglas Harpool______
                                                              DOUGLAS HARPOOL
                                                              United States District Judge




          Case 6:19-cv-03361-MDH Document 63 Filed 01/12/21 Page 2 of 2
